Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JENNY et al (Interactive Local Terrain Deformation Inspired by Hand-painted Panoramas) in view of FALK et al (Panorama Maps with Non-linear Tracing).
 	As per claim 1, Jenny teaches the claimed “method of generating and modifying a 2D image of a 3D scene,” the method comprising including the steps: “processing, at a processor, an image of the 3D scene to generate a set of data points representative of the 3D scene and 3D objects within the 3D scene” (Jenny, figure 1); “retrieving, at the processor, one or more data points from the set of data points; transforming, at the processor, the one or more data points according to one or more mathematical conversion functions” (Jenny, Method for Local Deformation of terrain surfaces performing on the control points, page 13, column 2, or figure 8); “generating, at the processor, a transformed set of data points; projecting, at the processor, the transformed set of data points representative of a modified 2D image of the 3D scene” (Jenny, figure 2); and, “rendering, at the processor, the projected transformed set of data points into the 2D image on a display” (Jenny, figure 8).  It is noted that Jenny does not explicitly teach the conversion function is one “selected from a group including: a function defining a projection trajectory for each data point of the one or more data points; a function defining a geometry of a projection surface for each data point of the one or more data points; a function defining a projection volume with convergence points for each data point of the one or more data points; a function defining an angle of projection for each data point of the one or more data points with respect to a convergence point on a projection surface; a function defining a size to distance ratio for each data point from a projection surface.”  However, Jenny’s Inverse Distance 

 	Claim 3 adds into claim 1 “converting, at the processor, the set of data points into mathematical matrices before transforming the one or more data points” (Jenny, linear projection using matrices of data points – e.g., figure 1(b)).

	Claim 4 adds into claim 1 “wherein the function defining the projection trajectory for each data point of the one or more data points comprises defining the projection trajectory as a linear trajectory or a non-linear trajectory” (Jenny, figure 1(b); Falk, figure 1 – non-linear progressive perspective projection).

	Claim 5 adds into claim 4 “wherein the linear trajectories are trajectory is defined in terms of single vectors and the non-linear trajectories are trajectory is defined in terms of multiple vectors, continuous polynomials, splines, or piecewise functions” (Jenny, figure 1(b) – linear projection is represented by a single vector in matrix multiplication; Falk, figure 1 – non-linear perspective projection is a combination of matrix multiplications from multiple vectors, or “continuous polynomials, splines, or piecewise functions” in figure 2).

	Claim 6 adds into claim 1 “wherein the function defining the geometry of the projection surface for each data point of the one or more data points comprises defining 

	Claim 7 adds into claim 6 “wherein the non-planar surface is geometrically defined using 2-dimensional polynomial functions, whether continuous or piecewise” (Jenny, figures 1, 2, and 8; Falk, figures 9(c)-9(d) – a non-planar surface can be represented by 2D polynomial functions).

	Claim 8 adds into claim 1 “wherein the function defining the projection volume with the convergence points for each data point of the one or more data points are defined as variables” (Jenny, figure 8 – mapping of control points; Falk, figure 9 – non-linear gragressive perspective mapping; the mapping function uses data points as variables).

	Claim 9 adds into claim 1 “wherein the function defining the angle of projection for each data point of the one or more data points with respect to the convergence point on the projection surface is defined as a mathematical function” (Jenny, figure 1; Falk, figure 9 – linear perspective projection defining angle of projection of data points).

	Claim 10 adds into claim 1 “wherein the function defining the size to distance ratio for each data point of the one or more data points is defined as a mathematical function” (Jenny, figure 1; Falk, figure 9 –perspective projection defining the size to distance ratio projection of data points).

	Claim 11 adds into claim 1 “wherein the one or more mathematical conversion functions are applied individually or in combination to increase or decrease a vertical field of view of the 3D scene represented by the 2D image, ranging from a first angle that is greater than 00 to a second angle that is less than 3600” (Jenny, figure 1, Falk, figure 9 - vertical viewing angle of a panorama display has a range of 360 degrees).

	Claim 12 adds into claim 1 “wherein the one or more mathematical conversion functions are applied individually or in combination to increase or decrease a horizontal field of view of the 3D scene represented by the 2D image, ranging from a first angle that is greater than 00 to a second angle that is less than 3600” (Jenny, figure 1, Falk, figure 9 - horizontal viewing angle of a panorama display has a range of 360 degrees).

	Claim 13 adds into claim 1 “wherein the one or more mathematical conversion functions are applied individually or in combination to increase or decrease a size of regions or objects located in a center of the 2D image relative to those located at an edge of the 2D image ranging from a first value that is greater than 0% to a second value that is less than 1000% of actual size” (Jenny, figure 1-2; Falk, figures 8-9 - , perspective projection in which depending on the distance between the region and the view point, the region would shrinkage to a point (0%) or expand ten (1000%) times in size).



	Claim 15 adds into claim 1 “wherein the one or more mathematical conversion functions are applied individually or in combination to increase or decrease an amount of vertical curvature in the 2D image from 0, wherein all vertical lines that are straight in the 3D scene appear straight in the 2D image, to 100 where all the vertical lines that are straight in the 3D scene appear as sections of circles in the 2D image” (Jenny, figure 1 – panorama deformation mapping a 2D image to a 3D object bends a 2D straight line (i.e., curvature 0) to a 3D curve (e.g., curvature between 0 and 100) or 3D circle (curvature 100) depending on position and/or type of non-linear perspective map; Falk, figure 9).

	Claim 16 adds into claim 1 “wherein the one or more mathematical conversion functions are applied individually or in combination to increase or decrease an amount of horizontal curvature in the 2D image from 0, where horizontal lines that are straight in the 3D scene appear straight in the 2D image, to 100 where the horizontal lines that are 

	Claim 17 adds into claim 1 “wherein the one or more mathematical conversion functions are applied individually or in combination to increase or decrease an amount of straightness or curvature in the 2D image as a function of depth, from 0 where the straightness of objects or regions in the 2D image increases with depth, to 100 where the curvature of objects or regions in the 2D image increases with depth” (Jenny, figure 1 – panorama deformation mapping a 2D image to a 3D object bends a 2D straight line (i.e., curvature 0) to a 3D curve (e.g., curvature between 0 and 100) or 3D circle (curvature 100) depending on position and/or type of non-linear perspective map; Falk, figure 9).

	Claim 18 adds into claim 1 “wherein the one or more mathematical conversion functions have one or more definable parameters” (Jenny, figure 8; Falk, figures 9-10 – non-linear perspective mapping containing parameters to define the function).

	Claim 19 adds into claim 18 “wherein the definable parameters are set via a user control interface” (Jenny, figure 2; Falk, figures 9-10 – user-definable non-linear perspective mapping containing parameters to form the function).

	Claim 22 adds into claim 18 “wherein the definable parameters are predetermined to generate certain characteristics” (Jenny, figure 2; Falk, figures 9-10 – user-definable non-linear perspective mapping containing parameters to form the function deforming certain displayed regions).

	Claim 24 adds into claim 1 “interpolating, at the processor, the set of data points to construct new data points in the set before transforming the one or more data points” (Jenny, figure 2; Falk, figures 9-10 – the deforming regions causes changing in size at regions which requires additional data or interpolated data for digital display).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616